 

Exhibit 10.1

 

Execution Copy

 



PROMISSORY NOTE

 



  Date:    

April 12, 2016

New York, New York

 

FOR VALUE RECEIVED, POW! ENTERTAINMENT, INC., a Delaware corporation
(“Borrower”), with an address at 9440 S. Santa Monica Boulevard, Suite 620,
Beverly Hills, California 90210 hereby promises to pay to the order of RICCO
CAPITAL (HOLDINGS) LIMITED (“Lender”), at its principal office at 12/F
Entertainment Building, 30 Queen’s Road Central, Hong Kong on the Maturity Date,
the aggregate principal amount of all advances (each an “Advance” and
collectively, the “Advances”) made by Lender to Borrower under Section 1 of this
promissory note (this “Note”), or such lesser amount as shall equal the
aggregate unpaid principal amount thereof, together with interest on the unpaid
principal balance of each Advance from the effective date thereof (each such
date, an “Advance Date”), at a rate equal to the Prime Rate announced by
Citibank, N.A. from time to time, compounded annually, in U.S. Dollars in
immediately available funds.

 

1.                  ADVANCES. Lender hereby commits to make available, and,
unless otherwise requested by Borrower at least 3 business days prior to the
Advance Date thereof, Borrower hereby requests that Lender disburse, the
Advances, in the principal amounts and on the corresponding Advance Dates set
forth below, and Lender agrees to make available such Advances on such
corresponding Advance Dates in immediately available funds, provided, in each
such case, that no Event of Default (as defined below) has occurred and is
continuing as of such Advance Date:

 



Date of
Requested Advance   Amount of Requested Advance       April 13, 2016   $260,000
May 13, 2016   $220,000 June 13, 2016   $200,000

 

Upon making any Advance to Borrower under this Note, Lender shall record such
Advance and the corresponding Advance Date in the appropriate columns on
Schedule I hereto; provided, the failure to make any such recording shall not
affect the Borrower’s obligations hereunder.

 

2.                  INTEREST. Accrued interest on this Note shall be payable on
the Maturity Date.

 

3.                  PRINCIPAL; MATURITY DATE. The outstanding principal amount
of all Advances, plus all accrued and unpaid interest thereon, shall become due
and payable on the date of the earliest of the following events (the “Maturity
Date”): (i) December 13, 2016; and (ii) on the acceleration of the maturity of
the amounts due hereunder upon an Event of Default (as herein defined) in
accordance with the provisions of this Note.

 

4.                  PREPAYMENT. Borrower may prepay this Note in full or in part
at any time without penalty. All payments shall be applied by Lender as follows:
first, to the payment of all accrued but unpaid fees, costs, or expenses under
this Note; second, to the payment of interest on the principal amount of all
Advances being repaid; and third, to the repayment of the outstanding principal
amount of all Advances under this Note.

 



 

 

 

5.                  EVENTS OF DEFAULT; REMEDIES. Upon (a) the Borrower’s
acceptance or the Borrower’s board of director’s recommendation of a proposal
from a party other than the Lender or an affiliate thereof, the effect of which
would result in the occurrence of a Change of Control, (b) the Borrower’s
bankruptcy, general assignment for the benefit of creditors or failure to pay
debts as they become due or (c) the occurrence of a Change of Control (each, an
“Event of Default”), all principal, interest and other charges payable hereunder
shall be automatically and immediately due and payable. The rights and remedies
provided herein shall be cumulative and not exclusive of any rights or remedies
provided by applicable law or otherwise. As used in this Note, a “Change of
Control” shall mean: (x) any “person” or “group” (within the meaning of Section
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended), becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934, as amended), directly or indirectly, of more than 50% of the
outstanding voting securities of Borrower having the right to vote for the
election of members of the board of directors of the Borrower; (y) any
reorganization, merger or consolidation of Borrower, other than a transaction or
series of related transactions in which the holders of the voting securities of
Borrower outstanding immediately prior to such transaction or series of related
transactions retain, immediately after such transaction or series of related
transactions, at least a majority of the total voting power represented by the
outstanding voting securities of Borrower or such other surviving or resulting
entity; or (z) a sale, lease, exclusive license or other disposition of all or
substantially all of the assets of Borrower.

 

6.                  INTEREST UPON DEFAULT. Borrower agrees that if any amounts
due hereunder are not paid when due, whether at maturity or accelerated maturity
as provided herein (in addition to any other interest, fees, or expenses which
may accrue as a result of such nonpayment), such unpaid amount will bear
interest at the Prime Rate announced by Citibank, N.A. from time to time plus 3%
per annum until such amount is paid in full.

 

7.                  PAYMENTS. If any amount becomes due and payable hereunder on
a Saturday, Sunday or public or other banking holiday under the law of the State
of New York, with respect to such amount the payment date shall be extended to
the next succeeding business day.

 

8.                  WAIVERS. Borrower waives demand and presentment for payment,
notice of non-payment or dishonor, notice of protest and protest of this Note
and any other notice required to be given by applicable law and agrees that its
liability hereunder shall not be affected by any renewals, amendments or
modifications of this Note, or extensions of the time of payment of all or any
part of the amount owing hereunder at any time or times.

 

9.                  EXPENSES; ATTORNEYS’ FEES. Borrower agrees to pay, to the
extent allowed by law, reasonable attorneys’ fees, costs and expenses paid or
incurred by Lender in connection with the collection or enforcement of this
Note, including but not limited to reasonable attorneys’ fees, court costs, and
costs incurred in connection with any bankruptcy proceedings, whether or not
suit is filed. Borrower agrees to pay in full all amounts due under this Note
without setoff, counterclaim, or any deduction whatsoever.

 

10.                  MISCELLANEOUS. No provision of this Note shall be waived,
modified or limited except by a written agreement signed by Lender and Borrower.
The unenforceability of any provision of this Note shall not affect the
enforceability or validity of any other provision hereof. No delay or omission
on the part of Lender in exercising any rights hereunder shall operate as a
waiver of such right or of any other right under this Note. This Note shall be
binding upon the Borrower and its heirs, successors and assigns and shall inure
to the benefit of the Lender and its heirs, successors and assigns. Lender is
hereby authorized, to the fullest extent permitted by law, to set off and apply
any amounts owed by Lender to or for the credit or the account of Borrower
against any amounts payable by Borrower under this Note. The rights of the
Lender under the preceding sentence are in addition to other rights and remedies
(including any other rights of setoff) which the Lender may have under
applicable law or otherwise. This Note and any amendments, waivers, consents or
supplements hereto may be executed in counterparts, each of which shall
constitute an original, but all taken together shall constitute a single
instrument. Facsimile and pdf signatures are of the same force and effect as
originals.

 



2 

 

 

11.                  GOVERNING LAW; VENUE; TRIAL BY JURY. This Note shall be
governed by the laws of the State of New York. The Borrower consents to the
nonexclusive jurisdiction and venue of the state or federal courts located in
the City of New York. The Borrower hereby waives any right to a trial by jury in
any action or proceeding arising out of or in connection with this Note, or any
other claim or dispute between the undersigned and the Lender.

 



  BORROWER:         POW! ENTERTAINMENT, INC.               By:   /s/ Gill
Champion     Name: Gill Champion     Title: CEO



 





ACKNOWLEDGED AND AGREED:     LENDER:     RICCO CAPITAL (HOLDINGS) LIMITED      
  By:   /s/ Victor Chen     Name: Victor Chen     Title: CEO  



 



3 

 

 

Schedule I

 

Advance Date Amount of Advance            

 



4 

 

